DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 01/06/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 9, 10, and 20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 11/16/20 is overcome by the Applicant’s amendments.

Allowable Subject Matter
4.	Claims 7-10, 12, and 15-20 are allowed.  
The closest prior art is provided by Lin et al. (EP 2 891 659 A2) which discloses compounds of the following form:

    PNG
    media_image1.png
    329
    338
    media_image1.png
    Greyscale

1-3 = direct bond, CRR', SiRR’, or others (with R, R’ = hydrogen, deuterium, methyl, and others ([0051])) and L4 is not present when n = 0 ([0016]).  An embodiment is disclosed:

    PNG
    media_image2.png
    198
    137
    media_image2.png
    Greyscale

(page 10).  However, it is the position of the Office that neither Lin et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the compounds as recited by the Applicant, particularly in regards to the nature of the T3 group of Formula 1.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786